                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

MEIKA DESEAN BRITTON                                                               PETITIONER

V.                                                                  NO. 3:17-CV-11-DMB-DAS

MARSHAL TURNER                                                                   RESPONDENT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On or about December 5, 2016, Meika DeSean Britton filed a petition for a writ of habeas

corpus in the United States District Court for the Southern District of Mississippi. Doc. #1. On

or about January 3, 2017, Britton filed an amended petition for a writ of habeas corpus in the same

court. Doc. #5. On January 9, 2017, the Southern District Court ordered that the case be

transferred to the Northern District of Mississippi pursuant to 28 U.S.C. § 2241(d). Doc. #6.

Nine days later, the case was transferred to this Northern District Court. Doc. #7.

       On August 28, 2017, Britton filed a “Motion to Hold Habeas Corpus in Abeyance While

New Issue Submitted to Lower Courts for Exhaustion.” Doc. #13. On March 1, 2018, United

States Magistrate Judge David A. Sanders denied the motion because Britton failed to show good

cause for the failure to exhaust his state remedies. Doc. #18. On July 19, 2018, Judge Sanders

filed a Report and Recommendation recommending that Britton’s petition be dismissed without

prejudice for failure to exhaust state remedies. Doc. #27. Britton acknowledged receipt of the

Report and Recommendation, Doc. #28; and has filed no objections to it.

       Under 28 U.S.C. § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection,

the Court need only determine whether the report and recommendation is clearly erroneous or

contrary to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United
States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

       The Court has reviewed the Report and Recommendation and finds that it is neither clearly

erroneous nor contrary to law.       Accordingly, the Report and Recommendation [27] is

ADOPTED as the order of the Court.           Britton’s petition for a writ of habeas corpus is

DISMISSED without prejudice.

       SO ORDERED, this 15th day of November, 2018.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
